MEMORANDUM **
Maria Atrixco Moctezuma, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ denial as untimely of her motion to reopen proceedings in order to reapply for protection under the Convention Against Torture. Our jurisdiction is governed by 8 U.S.C. § 1252. We deny the petition for review.
The immigration judge pretermitted Atrixco’s applications for asylum, withholding of removal, and protection under the CAT on the basis that she “repeatedly stated she’s not scared of going back to her country based on one of the five grounds and she did not feel she would be persecuted if she goes back to her country.” The IJ granted Atrixco’s application for voluntary departure. The Board summarily affirmed the IJ’s decision on November 5, 2004. Atrixco filed her motion to reopen on February 10, 2006, outside the 90-day limit set forth in 8 C.F.R. § 1003.2(c)(2). See He v. Gonzales, 501 F.3d 1128,1131 (9th Cir.2007).
Atrixco contends that the Board erred in denying her motion as untimely because she gave a reasonable explanation for failing to file it earlier in that she only recently became aware of “widespread torture” that had been covered up by the government of Mexico. As stated by the Board, Atrixco did not present material evidence of changed country conditions that was not available and could not have been presented on a timely basis. See 8 C.F.R. § 1003.2(c)(3)(ii); He, 501 F.3d at 1131-32.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.